PER CURIAM.
It appears to the court that appellant intends for his response to appellee’s motion to dismiss appeal to serve as appellant’s argument on the merits of the appeal. We therefore treat it as appellant’s initial brief. Having considered the arguments therein, we conclude that no error of law has been shown with respect to the trial court’s order denying appellant’s motion for relief from judgment under Florida Rule of Civil Procedure 1.540. The order is therefore affirmed. See Fla. R.App. P. 9.315(a).
Affirmed.